1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     OLIVIER MARTIN ADZIMAH
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                   )   Case No. 6:16-MJ-00079 JDP
                                                 )
13       Plaintiff,                              )
                                                 )   STIPULATION AND ORDER
14           v.                                  )   CONTINUING INITIAL APPEARANCE
                                                 )
15   OLIVIER MARTIN ADZIMAH,                     )
                                                 )   Date: April 17, 2019
16       Defendant.                              )   Time: 10:00 a.m.
                                                 )   Judge: Hon. Jeremy D. Peterson
17                                               )
18
19           It is hereby stipulated and agreed between plaintiff, United States of America, and
20   defendant, Olivier M. Adzimah, that the initial appearance scheduled for April 17, 2019, may be
21   continued to June 12, 2019, at 10:00 a.m.
22           Mr. Adzimah is before the Court in connection with a probation violation petition (doc.
23   17). As noted in a prior stipulation (doc. 21) Mr. Adzimah sustained multiple injuries in a
24   motorcycle accident. He has provided government counsel written confirmation of surgery
25   scheduled for April 11 and confirmation from his treating physician that he is temporarily totally
26   disabled through his recovery (the doctor estimates his disability will continue to June 1, 2019).
27   /////
28   /////

                                                     -1-
1             Mr. Adzimah remains in regular contact with defense counsel and the parties will
2    continue to review the case during his recovery (discovery was provided this week).
3    Undersigned defense counsel is also assigned to the Yosemite Court on June 12, which will help
4    assure continuity of counsel.
5                                                  Respectfully Submitted,
6                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
7
     Dated: April 5, 2019                          /s/ T. Zindel________________ __
8                                                  TIMOTHY ZINDEL
                                                   Assistant Federal Defender
9                                                  Attorney for OLIVIER M. ADZIMAH
10
                                                   McGREGOR SCOTT
11                                                 United States Attorney
12
     Dated: April 5, 2019                          /s/ T. Zindel for S. St. Vincent
13                                                 SUSAN ST. VINCENT
                                                   Legal Officer
14
15
                                                 ORDER
16
17            The initial appearance scheduled for April 17 is continued to June 12, 2019, at 10:00
18   a.m., for the reasons set forth above.
19
20   IT IS SO ORDERED.
21
22   Dated:      April 12, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                     -2-
